Bloodworth, J.
1. Under all the facts of this case this court can not say that the judge abused his discretion in refusing to continue the case.
2. When considered in connection with the entire charge, there is no error in the excerpt therefrom of which complaint is made.
3. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., concurs. Luke, J., dissents.

On the trial E. King testified for the State that “on last Sunday” he and Bob Steele bought whisky from Carl' Elrod in Elrod’s house; and that he (the witness)- and Bob Steele went into the house together, and he did not see any other person there. Jim Johnson testified that he bought liquor from Carl Elrod eight or nine times, or more, in the last two years; “week before last was the last time” he bought any whisky from Elrod; E. King, Bob Steele, and others were there; he was not at Elrod’s house on Sunday; he bought some from Elrod at Bob Steele’s house “nearly two years ago.” Amos Boze testified that he bought whisky from Carl Elrod twice, some of it since Christmas; that he was at Elrod’s house Sunday, and got whisky, but did not then see Elrod; that another person went into the house for the whisky. Bob Steele did not testify. John Osborn and John Lay testified for the defendant that they were at the defendant’s house “last Sunday” afternoon, and did not see any whisky. The defendant made a statement at the trial, denying that he had sold whisky to- Steele or’ the others named in the testimony as purchasers.
2. In charging the jury as to conflicting testimony, the court charged that it was their duty to reconcile such conflicts, if possible, so as to make each witness speak the truth, and without imputing perjury to anybody, “the law presuming that they are all honest and tell the truth, until the contrary appears by proof.” Exception is taken to the concluding part of this instruction, the defendant contending that in criminal cases there is no presumption as to the credibility of witnesses, and that the effect of this language was to place upon the defendant the burden of proving that the State’s witnesses were not honest and were not telling the truth.
Cited as to presumption of credibility: Cornwall v. State, 91 Ga. 278 (5).
M. B. Eubanks, for plaintiff in error.
J. M. Lang, solicitor-general, contra.